DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2018 and 05/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-13 directed to an invention non-elected with traverse in the reply filed on 10/25/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-3, 5-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1 and any claim dependent therefrom, the prior art does not disclose, in the claimed environment or scope of claim a system for aging induction comprising: a first culture chamber for perfusing, with a culture medium, a subject of aging-induction, the subject of aging-induction being derived from a living organism; a second culture chamber for perfusing a secretor with a culture medium, the secretor secreting a cytokine, the first culture chamber and the second culture chamber being in fluid connection with each other; and a control device for aging induction comprising: a detection unit; a memory unit; and a control unit comprising: an aging state detector for detecting, via the detection unit, an aging state of the subject of aging-induction; and a flow rate controller for controlling, a flow rate at which the culture medium containing the cytokine secreted by the secretor is supplied to the subject of aging-induction, according to the aging state of the subject of aging-induction, wherein the first culture chamber and the second culture chamber are further in fluid connection with each other such that the culture medium with which the subject of aging-induction has been perfused in the first culture chamber is circulated to the second culture chamber; the subject of aging-induction is a cell, a tissue or an organ; the secretor is a cell, a tissue or an organ; and the aging state of the subject of aging-induction comprises a differentiation stage, a growth stage, and a development stage. The Tsuji et al. and Green et al. references are believed to represent the closet prior art, but does not teach the system as required of the instant claims for the reasons articulated by Applicants on page 11 of the response dated 05/17/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/
Primary Examiner, Art Unit 1796